Reavis, J.
(dissenting). — I do not think the inconveniences of awaiting the prolongation of streets mentioned in the opinion will necessarily arise. In my judgment the protection of free ways to the harbor area for the public *431is more important than the mere private nse of such portions of the tide lands as may fall within the prolongation of regular streets of municipalities across them. The constitution having made the grant of such easements without limitation of time in commencement of the user, I do not see very clearly the authority reposed in the court to assign such limitation.